 



*** Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4)
And 240.24b-2
Exhibit 10.101
SUPPLY AGREEMENT
FOR PANTHER INSTRUMENT SYSTEM
     This Supply Agreement shall be effective on the last date of execution
hereof (the “Effective Date”) and is made and entered into by and between
Gen-Probe Incorporated, (Gen-Probe) a corporation of the State of Delaware, USA,
located at 10210 Genetic Center Drive, San Diego, California 92121-4362 and
STRATEC Biomedical Systems AG (“STRATEC”), having its principal place of
business at Gewerbestrasse 37, D-75217 Birkenfeld-Graefenhausen, Germany.
     WHEREAS, Gen-Probe is engaged in the business of designing, developing, and
marketing nucleic acid diagnostic products.
     WHEREAS, STRATEC is engaged and has expertise and experience in consulting
for and the design, development, and manufacture of In Vitro Diagnostic
analytical systems and components therefore.
     WHEREAS, Gen-Probe and STRATEC have signed a Development Agreement for the
design and develop of the Panther diagnostic instrument for Gen-Probe, effective
simultaneously with this Supply Agreement (hereafter “the Development
Agreement”).
     WHEREAS, Gen-Probe has requested that STRATEC manufacture and supply the
Panther instrument following the successful completion of the activities to be
undertaken in the scope of the Development Agreement on the terms and the
conditions set forth herein.

1 of 35



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein set forth, the Parties hereto agree as follows:

2 of 35



--------------------------------------------------------------------------------



 



ARTICLE 1
DEFINITIONS
1.1 Affiliate – As used herein, “Affiliate” shall mean an incorporated or
unincorporated entity, wherever organized, which controls, is controlled by or
is under common control with Gen-Probe or STRATEC. Control means the direct or
indirect legal, equitable or factual power to select a majority of the members
of, or otherwise to direct the decisions made by, the directors or other
governing authorities of an organization (determined without regard to events of
default of fiduciary obligations which might limit or restrict exercise of such
power).
1.2 Business Hours – As used herein, “Business Hours” shall mean the time
between 9.00 a.m. and 5.00 p.m. GMT+1 on any work day defined as such in the
state of Baden-Wuerttemberg of the Federal Republic of Germany.
1.3 Change Control – As used herein, “Change Control” shall mean a secure
mechanism that is used to track and document versions of hardware, software, and
documentation, which incorporate mutually agreed upon changes to the previous
configuration.
1.4 Currency – All currency amounts set forth in this Agreement are stated in
United States Dollars (US$) and all amounts due hereunder shall be calculated in
US$, it being the intention of the parties that all benefit or detriment due to
changes in currency exchange rates following the Effective Date shall be borne
by STRATEC. Non-payable amounts referred to hereunder may be specified in EUROs.
1.4 Customer – As used herein, “Customer” means any person, corporation,
company, association, partnership, governmental or other legal entity that is
the final purchaser of a Product, and whose use of a Product results in the
Product’s consumption, destruction or loss of activity. Customer shall not
include any authorized distributor, sub-distributor or any other person,
corporation, company, association, partnership, governmental or other legal
entity under a like arrangement.

3 of 35



--------------------------------------------------------------------------------



 



1.5 FDA – As used herein, “FDA” means the United States Food and Drug
Administration, or any successor agency, and any applicable non-US equivalent
thereof.
1.6 GMP – As used herein, “GMP” means current good manufacturing practices,
including without limitation the FDA’s Quality System Regulations pursuant to
Title 21 of the United States Code of Federal Regulations, Part 820, as
applicable to the manufacture of a Class 2 medical instrument to gain 510(k)
approval by the FDA.
1.7 Instrument Software – As used herein, “Instrument Software” means the
programs to interact with the computer hardware to control and operate the
Product, consisting of but not limited to (i) instrument control software
(ii) service software, and (iii) data management software.
1.8 Panther – As used herein, “Panther” means a low to mid volume molecular
diagnostic instrument designed to process a comprehensive menu of assays sold by
Gen-Probe, to be designed and developed by STRATEC in accordance with the
Development Agreement.
1.9 Product – As used herein, “Product” means, individually and collectively,
Panther Production Instruments as well as the associated consumables,
accessories, Instrument Software, supplies and spare parts. Products shall be
marketed by Gen-Probe under its own trade names and trademarks, Whenever
“Product” is referred to hereunder with economical implications to either Party,
Parties agree that the term “Product” shall be understood in the following order
beginning with: software – parts of assemblies – sub-assemblies – assemblies –
instrument – system.
1.10 Product Specifications – As used herein, “Product Specifications” means the
specifications for each of the Products, including such exterior colors, trade
names, trademarks and other markings as Gen-Probe shall request, and performance
specifications to be used for testing the Products delivered hereunder, all as
set forth in the Product Requirements Document (PRD) attached as Exhibit B-1 to
the Development Agreement (and as it may be subsequently revised in accordance
with the Development Agreement).
1.11 Project Parameters –As used herein, “Project Parameters” shall mean:
(a) the Product Requirements Document (PRD) Specifications; (b) the Product
Specification Document

4 of 35



--------------------------------------------------------------------------------



 



(“PSD”); and (c) the project planning documents, including the Project Schedule,
containing a list of project milestones and the dates of completion for those
milestones. The preliminary Project Parameters, as they exist as of the
Effective Date, are attached to the Development Agreement as Exhibit B. The
revised Project Parameters will be established during Phase 1 of the development
project and are subject to further revision after Phase 1 in accordance with the
terms of Section 2.3(c) of the Development Agreement.
1.12 Production Instrument – As used herein, “Production Instrument” means a
Panther instrument manufactured by STRATEC using series-level manufacturing
techniques, following successful completion of the parties’ activities under the
Development Agreement and Gen-Probe’s validation of the Instrument design during
the performance of the Development Agreement, in accordance with the PRD.
1.13 Reliability Requirements – As used herein, “Reliability Requirements” shall
mean the document attached as Exhibit C, approved by both Parties, setting forth
the reliability requirements necessary to meet the Product Requirements
Document. After the Effective Date, the Reliability Requirements shall not be
modified without each party’s specific written consent.
1.14 Territory – As used herein, “Territory” means worldwide.
1.15 Term – As used herein, “Term” or “Term of this Agreement” means the period
of effectiveness of this Agreement, which shall commence on the Effective Date
and end on the date ten (10) years after the Effective Date, unless extended or
terminated earlier as set forth in Article 12.
ARTICLE 2
PRODUCTION AND SUPPLY
2.1 Production and Supply – During the Term of this Agreement, STRATEC agrees to
make and sell and deliver to Gen-Probe, for resale and/or placement throughout
the Territory, Products meeting the Product Specifications, under the terms and
conditions set forth herein.

5 of 35



--------------------------------------------------------------------------------



 



STRATEC’s shall not sell Panther Instruments to any party other than Gen-Probe.
Gen-Probe shall have the exclusive right, both during the Term and after the
expiration or earlier termination of this Agreement, to market and sell the
Products purchased hereunder from STRATEC and to repair and service, or have
repaired and serviced, all such Products. Subject to the rights and obligations
of the parties under Section 5.10 and Article 12 of this Agreement, Gen-Probe
agrees to buy exclusively from STRATEC during the initial Term of this Agreement
a minimum quantity of [***] units of the Production Instrument following
CE-marking of the Panther Instrument and [***] units of the Production
Instrument following U.S. FDA 510(k) clearance of the Panther Instrument. Upon
successful completion of the parties’ activities under the Development
Agreement, Gen-Probe shall use its best commercial efforts to obtain CE-marking
and FDA approval for the Panther instrument and STRATEC shall reasonably
cooperate with Gen-Probe in connection with such efforts. (Gen-Probe’s
obligation as described in the two preceding sentences is hereafter referred to
as the “Minimum Aggregate Purchase Commitment”). Beginning with the first full
calendar year of supply of Production Instruments, following CE-marking of the
Panther Instrument the total number of instruments to be taken in each calendar
year of the Initial Term shall not be less than [***] Production Instruments.
Beginning with the first full calendar year of supply of Production Instruments
following U.S. FDA 510(k) clearance, the total number of instruments to be taken
in each calendar year of the Initial Term shall not be less than [***]
Production Instruments. (Gen-Probe’s annual purchase obligations are
collectively referred to as the “Minimum Annual Purchase Commitment.”)
ARTICLE 3
REGULATORY MATTERS AND PRODUCT CERTIFICATIONS
3.1 Regulatory Approval – Gen-Probe may, at its option, seek regulatory
approvals or effect registrations necessary in order to sell the Products in the
Territory, and may maintain such approvals and registrations, as necessary,
throughout the Term. Gen-Probe shall bear all costs in connection with obtaining
and maintaining any such approvals or registrations. STRATEC shall support
Gen-Probe’s effort to obtain such approvals or effect such registrations by
supplying to Gen-Probe all information required of Gen-Probe for the preparation
of submissions (including Form 510k) to the FDA and/or other applicable
***Confidential Treatment Requested

6 of 35



--------------------------------------------------------------------------------



 



regulatory agencies and by providing consultations through knowledgeable
technical representatives upon Gen-Probe’s reasonable request.
3.2 Regulatory Compliance – STRATEC warrants that at all times during the Term
of this Agreement, STRATEC will manufacture the Production Instruments in
accordance with each and every applicable requirement of the: (a) Federal Food,
Drug and Cosmetics Act, as amended, including without limitation, the then
current Quality Systems Regulations (“QSR”) as established by the United States
Food and Drug Administration in accordance with cGMPs covering devices regulated
by each FDA Center governing the intended use of the Instrument, i.e., blood
screening and diagnostic testing; (b) applicable standards of the Underwriters
Laboratories or CSA; (c) international electrical safety approval, meeting the
EN 61010-1:2001 Medical Electrical Equipment Standards; and (e) European CE
Standards (IVDD 98/72/EC). Should Product modifications or modifications to
STRATEC’s production environment be required in order to maintain such
compliance, and, if applicable, to obtain and maintain any required
certifications by independent third party certification authorities STRATEC will
pay the expenses incurred by STRATEC up to an aggregate amount of [***].
Aggregate costs relating to Product modifications required in order to maintain
such compliance in accordance with STRATEC’s Change Control process exceeding
the amount of [***] shall be borne by Gen-Probe. STRATEC shall provide immediate
notice to Gen-Probe of any issue known to STRATEC and reasonably believed to
require regulatory attention on either STRATEC’s or Gen-Probe’s part.
3.3 Corrective Action – If any Product corrective action is required in order to
bring a Product into compliance with the regulatory and certification
requirements referred to in Section 3.2 hereof or the relevant applicable laws
or regulations, provided that Gen-Probe has first consulted with STRATEC to
determine the most appropriate Product corrective action and the corresponding
costs under the particular circumstances, STRATEC shall be responsible for
providing to Gen-Probe at STRATEC’s expense all parts, Instrument Software and
components required to be replaced as part of a Product or field corrective
action or recall. Gen-Probe shall, at its own expense, be responsible for
arranging all labor, transport, travel and any other expenses necessary to
replace such parts, Instrument Software and components. Each party shall notify
the other party promptly in writing if it becomes aware of any defect or
condition
***Confidential Treatment Requested

7 of 35



--------------------------------------------------------------------------------



 



which may render any Product in violation of such regulatory and certification
requirements or any applicable law or regulation.
3.4 Necessary Changes – STRATEC will make necessary changes to obtain and will
obtain registrations and approvals from standards organizations as specified in
the Product Design Requirements document, but not later than the first
commercial delivery of Product to Gen-Probe.
3.5 Complaints – Each party will promptly provide to the other copies of all
significant consumer complaints received by such party that are relevant to the
performance, reliability or safety of the Products or any other product STRATEC
sells containing substantially identical parts. STRATEC and Gen-Probe will
cooperate in investigating such complaints in accordance with FDA regulations,
applicable international standards, and Quality Control and Test Procedures to
be mutually agreed by the parties in the course of performance of the
Development Agreement. The parties will negotiate reasonably and in good faith
to adopt mutually-agreed procedures for handling complaints and instrument
performance issues. Gen-Probe’s Complaint Handling SOP’s are attached for
reference as Exhibit A. In connection with the adoption of such mutually-agreed
procedures for handling complaints and instrument performance issues, Gen-Probe
will reasonably consider including the use of STRATEC’s web-based complaint
handling tool for notification of any other matter affecting the Products or any
other product STRATEC sells containing substantially identical parts that may
reasonably (i) be construed as a safety or performance problem, (ii) cause any
FDA or similar governmental action, or (iii) adversely affect Gen-Probe’s
marketing of the Products. STRATEC will confirm receipt of any such complaint
within 12 Business Hours and will respond within a maximum of five (5) working
days from receipt of Gen-Probe’s advice of a complaint.
3.6 Product Recall – Gen-Probe shall be solely responsible for filing Field
Alerts and initiating Product recalls. Both parties shall cooperate in the
handling and disposition of such recall, market withdrawal or correction. In the
event of disagreement, Gen-Probe shall have the final authority with respect to
product recall, market withdrawal or correction, provided that STRATEC shall in
no event be restricted from fulfilling its legal and regulatory

8 of 35



--------------------------------------------------------------------------------



 



obligations as a result of its determination of a product problem requiring
recall. In the event of a recall, or any products corrective action that would
meet the criteria contained in the FDA Medical Device Recall Authority
Provisions as set forth in 21 Code of Federal Regulations Part 810, Gen-Probe
shall promptly notify STRATEC thereof in accordance with STRATEC’s recall
process to enable STRATEC to consider any corrective actions.
3.7 Retention of Technical Documentation – STRATEC shall, at no additional
charge, prepare and retain for a period of five (5) years after the last Product
has been manufactured and delivered to Gen-Probe under this Agreement complete
and accurate technical documentation, product declarations and certifications
and other reports and records relating to each of the Products, including,
without limitation, design verification reports, design test reports, device
master records, device history records (in electronic, unalterable format not
including electronic signature) and such other documentation and records as may
be required by the FDA or any other U.S or non-U.S. governmental regulatory
agency. STRATEC shall make all such documentation and records available to the
FDA or any other U.S or non-U.S. governmental regulatory agency for inspection
and copying upon request. STRATEC shall promptly notify Gen-Probe of any such
audit request. At the end of the retention period and subject to payment in full
of all STRATEC invoices, STRATEC shall send all such records to Gen-Probe upon
Gen-Probe’s request and expense, after notice from STRATEC.
ARTICLE 4
MANUFACTURING, LABELING, AND PRODUCT LITERATURE
4.1 Change Control – STRATEC shall maintain a change control process that meets
the requirements of the Center for Biologics Evaluation and Research of the FDA
for all services performed by STRATEC under this Agreement. (This process shall
include a requirement for prior approval by Gen-Probe of those changes or
improvements to the Instrument that require Gen-Probe to be notified pursuant to
STRATEC’s Change Control procedure.) STRATEC shall not modify any of the
Products to be delivered to Gen-Probe hereunder, or the corresponding Product
Specifications, manufacturing processes, quality control procedures relating
directly to the manufacturing of the Panther, labeling, artwork or color
standards relating to such Products, except in accordance with the mutually
agreed Change Control

9 of 35



--------------------------------------------------------------------------------



 



procedure. STRATEC shall use its established change management procedure
ECR/ECN/TB in order to process such modifications in its system. Unless
requested otherwise by any of the Parties hereto requests for approval of
modifications shall be submitted to Gen-Probe at least ninety (90) days prior to
the proposed implementation date. Any price adjustment resulting from a Product
modification or substitution for non-available components shall be negotiated in
good faith by the parties.
4.2 Alteration of Product, Assay Protocol and/or Chemistry – Any alteration or
modification by Gen-Probe of any Product, assay protocol and/or the related
chemistry, including equipment and/or software, and in case of alterations of
Product, without the prior written consent of STRATEC, which shall not be
unreasonably withheld, shall relieve STRATEC of its warranty and reliability
obligations to the extent such alteration or modification negatively affects
instrument performance or reliability. Should STRATEC not accomplish sufficient
quality control prior to shipment of the Product, Gen-Probe may make necessary
adjustments and/or amelioration for compliance of the Product operating
performance and any such adjustment and/or amelioration shall not be interpreted
as being an alteration or modification within this Section.
4.3 Acceptance Test Procedure – The quality control and testing procedure
(“Acceptance Test Procedure” or “ATP”) to be utilized by STRATEC in testing for
final product release and by Gen-Probe for incoming inspection, respectively,
shall be finalized in the course of performance of the Development Agreement.
Before STRATEC ships any Production Instrument, STRATEC shall confirm that each
such Production Instrument has passed the requirements of the applicable
acceptance criteria. Gen-Probe shall have the right to be present for any such
Production Instrument testing. STRATEC’s good-faith confirmation that a
Production Instrument has passed the requirements of the ATP shall be considered
acceptance of such Production Instrument by Gen-Probe for purposes of this
Agreement. Thereafter, any claims respecting such Production Instruments shall
be pursuant to STRATEC’s warranties as set forth herein.
4.4 Quality Assurance – STRATEC shall ensure that its design process (at the
time of development of the Product) and its manufacturing facility shall be in
compliance with the

10 of 35



--------------------------------------------------------------------------------



 



applicable United States’ Quality System Regulations (“QSRs”) and the applicable
International Standards Organization (“ISO”) requirements and STRATEC and
Gen-Probe shall co-operate in meeting requirements and the guidelines published
by the FDA, ISO and other U.S. and non-U.S. governmental regulatory agencies.
STRATEC and Gen-Probe shall use their best efforts to answer specific questions
relating to quality assurance as soon as possible upon either company’s receipt
of such questions.
4.5 Modifications – During the Term, Gen-Probe may at any time, in accordance
with the mutually agreed Change Control procedure, at the expense of Gen-Probe
and from time to time request modifications in the Products or the Product
Specifications, quality control procedures, labeling, packaging, artwork or
color standards relating to the Products, and STRATEC shall implement such
modifications, if they comply with applicable laws, regulations and standards as
set forth herein, and if they are technically feasible.
4.6 Product Labeling – All Products shall be marked by STRATEC with labels in
compliance with applicable laws and regulations. Gen-Probe shall supply
instrument labeling artwork or graphics, at Gen-Probe’s expense, to STRATEC from
time to time as necessary to enable STRATEC to have instrument labeling prepared
to Gen-Probe’s specifications for application to or use with the Products.
4.7 Documentation – STRATEC shall furnish Gen-Probe with a draft of
documentation in English in electronic format necessary or useful for
installation, use and repair of Products. This includes, but is not limited to,
STRATEC’s software, diagnostic and test programs required for performance and
specification compliance. Gen-Probe shall have the right to make derivative
works from STRATEC’s documentation and reproduce and distribute the
documentation and manual to be shipped with the Production Instrument.
4.8 Copyright – Gen-Probe shall have the right to affix a copyright notice in
Gen-Probe’s name on all documentation prepared by Gen-Probe and take such action
as Gen-Probe deems appropriate to enforce Gen-Probe’s rights under copyright
laws with respect to such documentation thereof.

11 of 35



--------------------------------------------------------------------------------



 



4.9 Manufacturing Inspection – Gen-Probe shall have the right, upon reasonable
prior notice, to inspect all phases of the Instrument manufacturing activities,
during normal business hours, in order to verify STRATEC’s compliance with
production specifications and regulatory standards. STRATEC agrees to give
Gen-Probe access, during normal working hours and upon reasonable prior notice,
to such records as are reasonably necessary to confirm STRATEC’s compliance with
its manufacturing obligations hereunder including quality control records, test
records, manufacturing records and design records, and to permit Gen-Probe to
review and copy such records. All such records shall be held by Gen-Probe in
accordance with the terms of the confidentiality provisions of Article 11.
4.10 Gen-Probe Representative On-Site – Gen-Probe, at its own cost and expense,
shall have the right to have a reasonable number of its own employees on
location at STRATEC’s facilities from time-to-time, at Gen-Probe’s election, to
interact with the STRATEC personnel involved in the performance of STRATEC’s
obligations under this Agreement. STRATEC shall cooperate with such Gen-Probe
personnel and provide them with reasonable working access to STRATEC’s work
performed under this Agreement, including without limitation to production work
areas and facilities. STRATEC shall not be liable for any injury to or death of
Gen-Probe’s employees, or damage to, or loss of such employees’ property, unless
such injury, death, damage or loss to property is attributable to STRATEC’s
gross negligence. Gen-Probe shall at all times remain responsible for the acts
and omissions of its employees.
ARTICLE 5
FORECASTS, ORDERS AND DELIVERIES
5.1 Rolling Forecast – No later than one hundred eighty (180) days prior to the
intended supply of the first Production Instrument, Gen-Probe shall provide
STRATEC with Gen-Probe’s initial forecast for the twelve (12) month period
commencing with the intended supply of the first Production Instrument. During
the first two working days of each calendar quarter following the submission of
the initial forecast, such quarter to begin on the first day of January, April,
July and October, Gen-Probe shall provide STRATEC with a regular rolling
forecast for the 12 month period following the quarter in which the regular
rolling forecast is submitted. Each forecast shall include the anticipated
number of Production Instruments and

12 of 35



--------------------------------------------------------------------------------



 



the desired delivery dates. Gen-Probe agrees that such forecasts shall be
prepared in good faith in order to facilitate STRATEC’s timely manufacture
according to the terms of this Agreement. The number of Production Instruments
included in the first quarter of each regular rolling forecast shall be deemed
to have been ordered by Gen-Probe on a binding basis (firm purchase order). The
number of Production Instruments included in the second quarter of each regular
rolling forecast shall be deemed to be a commitment to order at –50%/+50% of
those Production Instruments (by including them in the first quarter of the next
rolling forecast). The number of Production Instruments included in the third
and fourth quarter of each regular rolling forecast shall be non-binding on
either party and will be provided for planning purposes only.
5.2 STRATEC Production Capacity – STRATEC shall use its best efforts to meet the
production schedule set forth in Gen-Probe’s forecasts. STRATEC shall take all
actions necessary to develop, not later than the date it ships the first
Validation Instrument pursuant to the Development Agreement, the capacity to
produce no less than twenty-five (25) Production Instruments per month. Upon
reasonable inquiry by Gen-Probe, STRATEC shall advise Gen-Probe about the status
of its production capacity.
5.3 Purchase Orders – Contemporaneous with each forecast, Gen-Probe shall
provide STRATEC a purchase order reflecting its binding commitment, consistent
with its Forecasts under Section 5.1, for delivery of Products in the first
quarter of such forecast. Such orders shall indicate the quantity of Products to
be delivered and the requested delivery. STRATEC shall confirm, in a writing
delivered by facsimile transmission or electronic mail to Gen-Probe, receipt of
each purchase order within five (5) business days of receipt. Within two weeks
of STRATEC’s receipt of each of Gen-Probe’s purchase orders, STRATEC shall
inform Gen-Probe whether STRATEC can meet the proposed delivery schedule set
forth in the purchase order. If STRATEC informs Gen-Probe that it is unable to
meet such delivery schedule, then the purchase order shall not be binding on
either party and STRATEC shall make a counterproposal to Gen-Probe setting forth
a delivery schedule, which schedule shall be binding upon the parties if
accepted by Gen-Probe.
5.4 Inventory – Based upon Gen-Probe’s purchase orders for Production
Instruments,

13 of 35



--------------------------------------------------------------------------------



 



STRATEC shall order and maintain sufficient quantities of all materials required
for the timely manufacture and supply of Production Instruments ordered by
Gen-Probe under such purchase orders.
5.5 Additional Purchase Orders – If Gen-Probe desires to enter a bid to a
potential Customer which Gen-Probe cannot fill with Products that it has already
ordered hereunder, Gen-Probe shall consult with STRATEC regarding such bid, and
STRATEC shall notify Gen-Probe as to whether it will be able to deliver such
Products within the prescribed time.
5.6 Deliveries – Deliveries of ordered Products shall be made to Gen-Probe, or
to a third party in accordance with instructions reasonably acceptable to
STRATEC, as provided in Section 5.3, and shall be FCA (Free Carrier – INCOTERMS
2000) STRATEC’s plant located at Birkenfeld, Germany, or Neuhausen a.R.,
Switzerland. STRATEC shall pack each of the Products in a manner suitable for
export shipment, shall arrange for shipment of the Products and shall place the
Products on a common carrier specified by Gen-Probe for shipment. Gen-Probe
shall bear the risk of loss and cost of transportation upon delivery by STRATEC
to the carrier. Gen-Probe shall provide STRATEC with the documentation,
including but not limited to commercial invoices, required to drop-ship Products
to third parties other than Gen-Probe.
5.7 Use of Standard Forms – In ordering and delivery of the Products, the
Parties may employ the use of their standard forms, but nothing in those forms
shall be construed to modify or amend the terms of this Agreement.
5.8 Return and Replacement of Product – If a return or replacement of a Product
is permitted under the terms of this Agreement during the warranty period for
such Product, Gen-Probe shall pay all freight charges for such return or
replacement to STRATEC, and STRATEC shall pay all freight charges for such
return or replacement from STRATEC to Gen-Probe.
5.9 Installation of Product – Installation of the purchased Products with
Customers shall be performed by Gen-Probe or its Affiliates or distributors at
their expense.

14 of 35



--------------------------------------------------------------------------------



 



5.10 C of C – STRATEC shall provide with each shipment a certificate of
conformity (C of C) to the effect that such Product has been tested and passed
in accordance with a quality assurance specification and procedure to be agreed
by the Parties. The test results for such Product shall accompany such
certificate.
5.11 Export and Import of Product – Gen-Probe shall be the importer of record on
all imports into the U.S. STRATEC represents and warrants that it will conform
to all applicable laws and regulations relating to import and export of Products
and will supply all necessary information relevant to import of the Products. At
Gen-Probe’s request, STRATEC shall supply to Gen-Probe all information
reasonably requested by Gen-Probe with respect to the export or import of
Products. STRATEC further represents and warrants that it will comply with all
hazardous material and dangerous goods regulations (including, without
limitation, the U.S. Department of Transportation regulations), of countries and
localities relating to the shipment, transit and receipt of goods.
ARTICLE 6
PRICING AND PAYMENT TERMS
6.1 Pricing – The transfer price of the Production Instrument shall be [***] per
unit, plus the cost of [***]. The prices at which STRATEC shall sell the other
Products to Gen-Probe shall be negotiated reasonably and in good faith by the
parties not later than STRATEC delivery of Panther Validation Instruments.
STRATEC shall have the right to request, in good faith, adjustments to such
prices as a result of documented and significant increases in material and labor
costs that cannot be otherwise offset. The parties agree to establish a cost
reduction program compliant to the Change Control procedure, governing the
acceptance of a reduced instrument transfer price by achievement of cost
reductions. The Parties agree that such requests for price adjustments shall
occur no more frequently than annually and no such price adjustment shall become
effective unless mutually agreed to by Gen-Probe and STRATEC in writing.
6.2 Payment – STRATEC shall invoice Gen-Probe for each Production Instrument
upon shipment of the instrument in accordance with this Agreement. All STRATEC
invoices shall be paid by Gen-Probe within thirty (30) days of receipt of
STRATEC’s invoice.
***Confidential Treatment Requested

15 of 35



--------------------------------------------------------------------------------



 



6.3 Currency – All amounts payable under this Agreement shall be stipulated,
invoiced and paid in US Dollars.
6.4 Taxes — All amounts shown in this agreement are exclusive of any sales, use,
excise, customs, value added (“VAT”), goods and services or similar
transactional taxes. All such transactional taxes shall be borne by Gen-Probe.
STRATEC will use reasonable efforts to notify Gen-Probe in advance when STRATEC
concludes that VAT will be charged on a particular type of transaction.
Gen-Probe acknowledges that it may owe VAT on Panther Tooling, Panther
Prototypes, and Panther Validation Instruments where these items will remain at
STRATEC until the end of the development program. Gen-Probe and STRATEC shall
reasonably cooperate with each other in lawfully minimizing tax withholdings and
payments and in connection with communications with tax authorities about
matters related to this Agreement.
ARTICLE 7
TRAINING, SPARES AND SERVICE SUPPORT
7.1 Training – In accordance with the Development Agreement STRATEC shall supply
reasonable and timely training to Gen-Probe personnel or its representatives in
the design, servicing and operation of the Production Instrument(s). Such
training will be provided at no cost to Gen-Probe and take place in one training
session at STRATEC’s facility and be restricted to a total five trainees. Such
sessions shall be for the purpose of “training the trainer.” Gen-Probe shall be
responsible for all travel related expenses incurred by Gen-Probe in connection
with this Section 7.1 Gen-Probe may obtain additional training sessions at a
cost of one thousand one hundred and twenty-five Dollars (US$ 1,125) per day.
Gen-Probe shall consult with and reasonably consider the views of STRATEC with
respect to Gen-Probe’s training of Gen-Probe’s field service engineers (“FSE’s”)
for the Panther Instrument, including the scope and content of FSE qualification
testing.

16 of 35



--------------------------------------------------------------------------------



 



7.2 Marketing Support – STRATEC shall provide to Gen-Probe, at no additional
cost to Gen-Probe and in response to reasonable requests by Gen-Probe, any
materials and information useful in the marketing of the Products, including,
but not limited to, advertisements, endorsements, and clinical trial and
servicing data that STRATEC then has in its possession.
7.3 Availability of Products – STRATEC agrees to sell to Gen-Probe its
requirements of Products at all times during the Term and for five (5) years
after the expiration or earlier termination of this Agreement. Such sales shall
be at the prices for the Products then in effect and shall be governed by the
terms of this Agreement, even though this Agreement may have terminated, subject
to any price adjustments that may be agreed to by the parties in accordance with
Section 6.1.
7.4 Recommended Spare Parts – STRATEC shall manufacture and supply spare parts
for the Production Instruments as required by Gen-Probe, pursuant to Gen-Probe’s
purchase orders for such parts, to support Gen-Probe’s United States and
overseas field service. STRATEC shall recommend the type and quantity of spare
parts it deems advisable for Gen-Probe (“Recommended Spare Parts List” or “RSL”)
to maintain in inventory. STRATEC and Gen-Probe shall agree upon an initial
spare parts list and an initial price list by the date on which STRATEC ships
the final Validation Instrument. Gen-Probe shall provide STRATEC with separate
forecasts and binding purchase orders for such spare parts, in accordance with
Sections 5.1 and 5.3. STRATEC agrees to use its best commercial efforts to ship
spare parts orders generally within thirty (30) days from date of order for
routine requests. The parties shall reasonably agree upon acceptance test
criteria to be applied by STRATEC prior to shipping spare parts to Gen-Probe. In
case of emergency and availability at STRATEC, STRATEC will strive to ship by
air within 48 hours of receipt of order, with shipping at Gen-Probe’s expense.
An additional handling fee of US$ 150.00 per item shall be charged. STRATEC
shall place Gen-Probe’s part numbers on all spare parts purchased hereunder.
During the Term of this Agreement and for five (5) years thereafter, STRATEC
will give Gen-Probe three (3) months’ notice of any discontinuation of the sale
by STRATEC of a spare part (which discontinuation shall only be made in the
event (i) of unavailability of such part from the manufacturer, or (ii) that a
better part becomes available) and will provide Gen-Probe with the opportunity
to make final orders of any such spare part. In addition, STRATEC shall provide
Gen-Probe with detailed specifications for any such discontinued spare part to
the extent that it has access to such specifications. All such obligations of
STRATEC shall survive the termination of this Agreement.

17 of 35



--------------------------------------------------------------------------------



 



7.5 STRATEC Warranty Spare Parts – STRATEC shall use reasonable commercial
efforts to forecast, purchase, and make available adequate spare parts to
perform STRATEC’s warranty obligations with respect to the Products.
7.6 Repair Part Logistics – The parties will use their best efforts to replace
defective, faulty, damaged or life-cycled parts, both during and after expiry of
any warranty period, by replacing the lowest level component as listed in
STRATEC’s structured spare part list (as approved by Gen-Probe, consent not to
be unreasonably withheld) that is subject to corrective action. Any Product
returned to STRATEC for repair under warranty will, at STRATEC’s sole choice and
at no additional material cost to Gen-Probe, be repaired according to a defined
repair plan at the revision level effective as of original manufacture or shall
be replaced by new, equivalent Product with a revision level released and valid
at the time of replacement. Unless specifically requested by Gen-Probe and
mutually agreed between the Parties, returned Product which is repaired by
STRATEC (and not replaced) will not be upgraded or refurbished to a higher
revision level. All Product repaired by STRATEC in order to correct a technical
problem identified, both during and after expiry of the warranty period as set
forth herein, will be repaired and returned to Gen-Probe as Gen-Probe’s property
in accordance with the repair processes to be reasonably agreed upon between the
Parties.
7.7 Product Support – Gen-Probe shall provide its Customers in the Territory
with installation, service and maintenance for Products at its own expense and
responsibility. Gen-Probe shall provide first level (in the specific country in
the Territory) and second level service support. STRATEC shall provide during
the Term hereof and for three years thereafter third level support (assistance
to Gen-Probe for those items or situations that Gen-Probe is unable to render in
first and second level support).
7.8 Reliability Data – Gen-Probe and STRATEC shall furnish each other, from time
to time, but at least quarterly, with their customary service and reliability
data, statistics and analyses relating to failure rates, failure mechanisms and
repair time of Products, based on

18 of 35



--------------------------------------------------------------------------------



 



each party’s respective experience. Gen-Probe shall consult with and reasonably
consider the views of STRATEC with respect to implementation of a process for
handling customer service requests. The parties shall consult in good faith and
agree upon a process by which STRATEC may obtain access to customer service
requests.

19 of 35



--------------------------------------------------------------------------------



 



7.9 Retention of Commercial Documentation – STRATEC agrees to keep and maintain
accurate books, records and accounts of all transactions relating to its
respective purchases, sales and support of the Products and shall retain such
books, records and accounts for a period as required by German law.
ARTICLE 8
SOFTWARE
8.1 Software Systems – STRATEC shall cooperate with Gen-Probe to enable
Gen-Probe and Gen-Probe shall cooperate with STRATEC to enable STRATEC to
understand the following three Instrument Software systems in detail, their
functions and their operation: (i) instrument control software (ii) service
software, and (iii) data management software.
8.2 Software Translation – STRATEC shall provide, in English, any Instrument
Software programs. STRATEC shall provide Gen-Probe with required knowledgeable
technical assistance to allow Gen-Probe, at Gen-Probe’s expense, to modify the
software programs such that they are capable of being presented in foreign
languages (full set of Unicode characters available) of Gen-Probe’s choice for
use in the Territory.
8.3 Software Bug Fixing – STRATEC shall provide regular releases of the
Instrument Software to Gen-Probe at mutually agreed time intervals, when a
sufficient number of “bugs” or problems exist to warrant the release. Gen-Probe
shall provide to STRATEC documentation via STRATEC’s web-based complaint
handling tool on all identified anomalies and an indication of the degree of
urgency to fix the problem. Bugs which meet the criteria as defined in the FDA
Medical Device Recall Authority Provisions as set forth in 21 Code of Federal
Regulations Part 810 discovered by either party shall be communicated
immediately. STRATEC will provide “workarounds” or fixes for such bugs using
reasonable best efforts in light of the urgency of same. STRATEC shall take this
into consideration in the timing of new releases. STRATEC is to communicate, on
a monthly basis, the status of identified “bugs” and the projected correction
time and/or if “workarounds” or patches are available. Each release shall
include a list of all corrected anomalies in the software and will be tested and
its performance proven on the workstation in its latest configuration as
released by Gen-Probe.

20 of 35



--------------------------------------------------------------------------------



 



With each release STRATEC will supply to Gen-Probe a copy of the software test
plan and verification results.
8.4 New Software Releases – From time to time, Gen-Probe may request new
versions of software but new versions are to be jointly defined according to the
Change Control process by STRATEC and Gen-Probe in a mutually agreeable time
frame, but this will be at Gen-Probe’s expense and requires STRATEC’s agreement,
which shall not be unreasonably withheld or delayed. Each new version must be
accompanied by an updated software specification and installation instructions.
8.5 Major Software Bugs – STRATEC agrees that during the Term hereof and for
sixteen (16) months after the sale to Gen-Probe of the last Products, it shall
either equip Gen-Probe to, or shall itself respond immediately to, the detection
by Gen-Probe of “fatal software flaws”, which are herein agreed to mean major
“bugs” or problems in the software which result in the generation of incorrect
results. This Section 8.5 shall survive the termination or expiration of this
Agreement.
ARTICLE 9
PRODUCT WARRANTY AND REPRESENTATIONS
9.1 Product Warranty – STRATEC hereby represents and warrants to Gen-Probe that
the Products sold hereunder will conform to the Product Specifications (as may
be modified from time to time in accordance with this Agreement), will be in
compliance with all applicable laws and regulations in the EU and USA and will
be free from defects in material, workmanship and design. Each Product shall be
warranted for eighteen (18) months from the date of shipment from STRATEC to
Gen-Probe or for twelve (12) months following installation at Gen-Probe’s
Customer location, whichever occurs first. If any Product under warranty is to
be repaired at the Customer site, STRATEC shall provide and send the parts to
Gen-Probe and Gen-Probe shall provide the labor necessary to perform such repair
and invoice STRATEC for the cost of such labor. If any Product under warranty is
to be repaired at STRATEC’s manufacturing facility after reasonable attempts by
Gen-Probe’s technicians to correct the problem have failed, STRATEC shall pay
transportation costs to and from Gen-Probe.

21 of 35



--------------------------------------------------------------------------------



 



9.2 STRATEC’s Representations – STRATEC represents and warrants that it is free
to enter into this Agreement and to sell the Products as provided herein, that
the Products sold hereunder will at the time of shipment be free and clear of
liens, encumbrances or defects in title, and that none of the Products (to the
extent such Products are not altered or re-labeled by Gen-Probe or its
subsidiaries, distributors or the end-users), nor the exercise by Gen-Probe of
its rights hereunder or the use of the Products by end users as contemplated
hereunder, shall infringe any know-how, patent or other intellectual property
right belonging to a third party. STRATEC further warrants that there are no
claims or litigation pending or threatened with respect to the Products (except
for Gen-Probe trademarks and design) which would adversely affect the marketing
of the Products by Gen-Probe. In case of any dispute arising from this section
9.2 Parties agree to use their best effort to reach mutual consensus in
resolving such dispute, such efforts to include a minimum of two meetings of the
Steering Committee as well as a retention period for any and all further legal
action of 90 days following the notice of the event causing such dispute.
9.3 Gen-Probe’s Representations – Gen-Probe represents and warrants that the
Products purchased hereunder will generally be placed so as to fulfill the
Product’s intended use as defined in the PRD. Gen-Probe shall not be prohibited
from selling or placing the instrument for other uses, provided that STRATEC’s
warranty and indemnity obligations shall not extend to any other uses of the
instrument to the extent such other uses materially and negatively impact
reliability of the instrument.
9.4 Reliability – If as a result of a design failure or manufacturing failure,
any Production Instrument does not meet the agreed reliability which is a
combination of (i) system reliability, (ii) module reliability and
(iii) software reliability as defined in the Project Parameters, STRATEC shall,
at its own expense, modify the design compliant to the agreed Change Control
procedure and indemnify Gen-Probe and its Affiliates from all additional or
incremental expenses, costs and damages arising out of or related to the failure
of Production Instruments manufactured by or on behalf of STRATEC to comply with
the Reliability Requirements. Incremental costs for various levels of
reliability will be negotiated to conclusion by the parties in good faith.
STRATEC shall provide Gen-Probe with all necessary

22 of 35



--------------------------------------------------------------------------------



 



documentation related to such design changes. Gen-Probe shall not unreasonably
delay the implementation of such modification of design, If Gen-Probe is not
able to release the implementation of such modification within 90 days following
the receipt of parts or other necessary material, then STRATEC shall be relieved
from its obligation under this section 9.4 for the period until successful
implementation of the change. For the sake of clarity and the avoidance of
doubt, the parties agree that STRATEC’s obligations hereunder shall only include
instrument failures resulting from instrument design and/or manufacturing, and
that shall STRATEC’s indemnity obligation shall not include instrument failures
resulting from user error, poor field service, or other causes beyond STRATEC’s
direct control.
ARTICLE 10
INDEMNIFICATION AND INSURANCE
10.1 Indemnification

a. Indemnification by STRATEC.
1. STRATEC hereby agrees to defend, indemnify, and hold harmless Gen-Probe and
its Affiliates and their officers, directors, employees and agents from all
expenses, costs, legal fees, and damages arising out of any claim which results
in physical damage to property and/or personal injury (including death) due to
any grossly negligent act or omission of STRATEC and, if applicable, its
suppliers.
2. To the extent not otherwise provided for and addressed by the Development
Agreement, STRATEC hereby agrees to defend, indemnify, and hold harmless
Gen-Probe and its Affiliates and their officers, directors, employees and agents
from all expenses, costs, legal fees, and damages arising out of any third party
claim of patent infringement where the relevant patent was issued prior to
completion of development of the Panther Validation Instrument, but the use of
the patented technology in the Panther was not disclosed by STRATEC to
Gen-Probe. In the event of any third party claim subject to this indemnity
obligation, the parties shall meet and confer in good faith and in discuss the
claim and potential responses (including implementation of alternative
technologies to avoid the claim of infringement). Neither party shall respond to
the third party, or take any other legal action beyond the discussions

23 of 35



--------------------------------------------------------------------------------



 



between the parties themselves, for a period of ninety days from receipt, in
order to facilitate the discussion of potential responses.
3. STRATEC hereby agrees to defend, indemnify, and hold harmless Gen-Probe and
its Affiliates from all additional or incremental expenses, costs and damages
arising out of or related to the failure of production instruments manufactured
by or on behalf of STRATEC to comply with the Reliability Requirements. For the
sake of clarity and the avoidance of doubt, the parties agree that STRATEC’s
indemnity obligation shall only include instrument and component failures
resulting from instrument hardware and software design and/or manufacturing, and
that STRATEC’s indemnity obligation shall not include instrument failures
resulting from user error, poor field service, or other causes beyond STRATEC’s
direct control. “User error” shall not include failures resulting from operator
actions to the extent such failures (A) were reasonably foreseeable and
(B) could have been reasonably prevented by software or hardware design (in a
manner consistent with (i) the Instrument’s intended use and (ii) industry
practices in effect prior to STRATEC’s Release for Manufacturing); provided that
STRATEC’s indemnity obligation shall not include any such event that occurs only
one time. In no event shall STRATEC be liable to indemnify Gen-Probe for any
consequential, punitive, exemplary or special damages, including, without
limitation, lost profits as a result of deficiencies in instrument reliability.
Gen-Probe will comply with the training and service provisions of the Supply
Agreement and will provide STRATEC with prompt written notice if Gen-Probe
believes that instrument reliability does not meet the Reliability Requirements.
b. Indemnification by Gen-Probe. Gen-Probe hereby agrees to defend, indemnify,
and hold harmless STRATEC and its Affiliates and their officers, directors,
employees and agents from all expenses, costs, legal fees, and damages arising
out of any claim which results in physical damage to property and/or personal
injury (including death) due to any grossly negligent act or omission of
Gen-Probe and, if applicable, its suppliers.
10.2 Law Suits – Gen-Probe shall promptly notify STRATEC of the commencement of
any action, suit or proceeding for which indemnification may be sought, and
STRATEC, through

24 of 35



--------------------------------------------------------------------------------



 



counsel reasonably satisfactory to Gen-Probe, shall assume the defense thereof;
provided, however, that Gen-Probe shall be entitled to participate in any such
action, suit or proceeding with counsel of its own choice, but at its own
expense. STRATEC shall have the exclusive right to control the action, suit or
proceeding and, subject to the foregoing, enter into any settlement with respect
thereto.
10.3 Product Liability Insurance – STRATEC agrees to procure and maintain
product liability insurance with respect to the Products and contractual
liability coverage with minimum limits in each case of an amount of One Million
Five Hundred Thousand EURO (EURO 1,500,000) per occurrence and Seven Million
Five Hundred Thousand EURO (EURO 7,500,000) in the aggregate per year. STRATEC
shall, on or before delivery of the Products, furnish to Gen-Probe a certificate
of insurance evidencing the foregoing coverages and limits.
ARTICLE 11
CONFIDENTIAL INFORMATION
11.1 Confidential Information – Prior to the execution of this Agreement STRATEC
and Gen-Probe entered into a Confidentiality Agreement dated September 15, 2004
and its latest amendment of July 25, 2006 hereto. The terms of this
Confidentiality Agreement and its latest amendment are attached as Exhibit B and
hereby incorporated by reference subject to the terms of this Article 11.
11.2 Subcontractors – STRATEC and Gen-Probe shall have the right to disclose
Confidential Information on a need to know basis to subcontractors who require
knowledge thereof in order to assist Gen-Probe or STRATEC hereunder, provided
that such subcontractors execute a confidentiality agreement commensurate with
the terms of this Confidentiality Agreement dated September 15, 2004 and its
latest amendment of July 25, 2006 hereto.
11.3 Standard of Care – STRATEC and Gen-Probe, respectively, shall use the same
level of care in complying with the obligations hereof respecting Confidential
Information of the other party as it does with respect to its own Confidential
Information of similar nature. STRATEC and Gen-Probe, respectively, represent
and warrant that each and every officer, employee, agent and

25 of 35



--------------------------------------------------------------------------------



 



subcontractor who will be given access to the other party’s Confidential
Information hereunder shall be under contractual obligation not to disclose or
use such Confidential Information except as directed by the disclosing party.
11.4 Extension of Obligations – The period of time during which disclosures may
be made pursuant to the Confidentiality Agreement dated September 15, 2004 and
its latest amendment of July 25, 2006 hereto, is hereby extended for the term of
this Agreement. All obligations of confidence and non-use shall extend five
(5) years from the termination of this or the Supply Agreement.
11.5 Exceptions to Confidentiality – Nothing in this Article 11 shall be
construed to impose a confidentiality obligation on the Receiving Party in
connection with any information to the extent such information is (i) at the
time of disclosure already known to the Receiving Party (as established by such
party’s prior written records); (ii) at the time of disclosure or subsequently
becomes part of the public domain through no fault, act or omission of the
Receiving Party; (iii) subsequently disclosed to the Receiving Party by a third
party whose receipt and disclosure of such information does not constitute a
violation of any confidentiality obligation; (iv) independently developed by or
for the Receiving Party by individuals having no access to or knowledge of the
confidential information received; or (v) required to be disclosed by law or
governmental regulation.
11.6 Ownership of Information – Except as otherwise permitted under this
Agreement, upon request by the Disclosing Party after expiration or termination
of this Agreement, the Receiving Party shall either return all of such
Disclosing Party’s Confidential Information (including all copies thereof)
received or prepared by it or destroy the same; provided, however, that counsel
for the Receiving Party may keep one copy of the Confidential Information for
purposes of ascertaining the Receiving Party’s obligations under this
Article 11.

26 of 35



--------------------------------------------------------------------------------



 



ARTICLE 12
TERM AND TERMINATION
12.1 Term – This Agreement will commence on the Effective Date and continue
throughout the Term, unless terminated earlier as provided in this Article 12.
Thereafter, this Agreement shall be automatically renewed for successive periods
of two (2) years until terminated by either party on written notice given at
least six (6) months prior to the scheduled expiration date. If either party
gives such notice of non-renewal and Gen-Probe has purchased at least [***]
Production Instruments during the Term of the Agreement, STRATEC shall
reasonably cooperate in transferring production to another manufacturer and
shall provide all assistance reasonably necessary in connection therewith,
including the delivery of documentation and materials reasonably necessary to
permit continued manufacturing.
12.2 Termination for Material Breach – Either party may terminate this Agreement
at any time for material breach of any of the substantial provisions of this
Agreement or the Development Agreement by the other party upon sixty (60) days
written notice to such other party; provided, that, during such sixty day notice
period the default is not cured to the reasonable satisfaction of the
non-defaulting party. A second attempt by the breaching party to cure such
breach is allowed, provided, however, that the duration of such second attempt
shall not exceed twenty (20) business days. Otherwise if such breach or default
is not cured within this total time this Agreement could be terminated.
12.3 Termination in the Event of Insolvency – Either party may terminate this
Agreement immediately, upon written notice thereof to the other party, if such
other party has entered into or committed any act of liquidation, bankruptcy,
insolvency, receivership or assignment for the benefit of creditors, to the
extent such act is permitted by law.
12.4 Completion of Development Agreement — All obligations and liabilities under
this Agreement are expressly conditioned on the successful completion of the
Development Agreement and Gen-Probe’s validation of the Instrument in accordance
with the PRD. Any termination of the Development Agreement in accordance with
its terms shall also automatically terminate this Supply Agreement, without
liability to the terminating party except as set forth in the Development
Agreement.
***Confidential Treatment Requested

27 of 35



--------------------------------------------------------------------------------



 



12.5 Termination by STRATEC – In the event of termination of this Agreement by
STRATEC pursuant to Section 12.2 or Section 12.3 Gen-Probe shall pay STRATEC for
dedicated inventory not previously purchased by Gen-Probe, Product already
shipped and in transit, accumulated damages incurred by STRATEC in connection
with the cancellation of existing supply agreements concluded with STRATEC’s
vendors, plus any dedicated manufacturing costs incurred (including work in
progress and the unamortized portion of dedicated test equipment, dedicated
tools and dedicated fixtures, provided that the purchase of any claimed
dedicated item shall have been approved in writing by Gen-Probe).
12.6 Termination by Gen-Probe – In the event of termination of this Agreement by
Gen-Probe pursuant to Section 12.2 or Section 12.3, then Gen-Probe shall have
the right to continue the manufacture of the Panther, and/or have the Panther
manufactured by a third party. Upon request by Gen-Probe and payment by
Gen-Probe of all amounts due, STRATEC shall deliver to Gen-Probe documentation
and materials reasonably necessary to permit Gen-Probe to continue uninterrupted
manufacturing, including parts, work-in-progress, and specialty tooling paid for
by Gen-Probe.
12.7 Obligations Upon Termination – The expiration or earlier termination of
this Agreement for any reason shall not release either party from any liability,
obligation or agreement which has already accrued nor shall it be deemed to
prejudice or limit any right or remedy of either party which may arise in
connection with such termination.
ARTICLE 13
MISCELLANEOUS
13.1 Interpretation – In this Agreement, unless a clear contrary intention
appears:
(i) the singular number includes the plural number and vice versa;
(ii) reference to any person or entity includes such person’s or entity’s
successors and assigns;

28 of 35



--------------------------------------------------------------------------------



 



(iii) reference to any law, rule, regulation, order, decree, requirement,
policy, guideline, directive or interpretation means, unless specified
otherwise, as amended, modified, codified, replaced or re-enacted, in whole or
in part, and in effect on the determination date, including rules and
regulations promulgated thereunder;


29 of 35



--------------------------------------------------------------------------------



 



(iv) “hereunder”, “hereof”, “hereto”, “herein” and words of similar import shall
be deemed references to this Agreement as a whole and not to any particular
article, section or other provision hereof; and
(v) “including” (and with correlative meaning “include”) means including without
limiting the generality of any description preceding such term.
13.2 Future Acts – Each party agrees to execute and deliver all such further
instruments, and to do all such other acts, as may be necessary or appropriate
in order to carry out the intent and purposes of this Agreement.
13.3 Independent Contractors – The Parties are, act, and shall act at all times
as independent contractors in carrying out their respective obligations under
this Agreement and nothing contained herein shall be construed, deemed or
interpreted otherwise. In performing hereunder, neither Party is an agent,
employee, employer, joint venturer or partner of the other Party. Neither Party
shall enter into or incur, or hold itself out to any third party as having the
authority to enter into or incur, on behalf of the other Party, any contractual
expenses, liabilities or obligations whatsoever.
13.4 Limitation of Liability – In no event shall either Party to this agreement
be liable to the other for any consequential, punitive, exemplary or special
damages, including, without limitation, lost profits, however caused and on any
theory of liability arising out of this agreement. In the event that Gen-Probe
fails to purchase the Minimum Annual Purchase Commitment, in accordance with
Section 2.1, during any year in which such Commitment applies (other than the
final year of production) Gen-Probe shall pay STRATEC [***] for each instrument
it fails to purchase. Any such payments shall not be creditable against the
Minimum Annual Purchase Commitment in subsequent years, but shall be credible
against the Minimum Aggregate Purchase Commitment. In the event that Gen-Probe
fails to purchase the Minimum Aggregate Purchase Commitment of eight hundred
(800) Production Instruments during the initial Term of this Agreement, in
accordance with Section 2.1, Gen-Probe shall pay STRATEC [***] for each
instrument it fails to purchase, less an amount equal to the payments made by
Gen-Probe pursuant to the immediately preceding sentence (concerning the Minimum
***Confidential Treatment Requested

30 of 35



--------------------------------------------------------------------------------



 



Annual Purchase Commitment). Except as expressly set forth in this section,
Gen-Probe shall not have any other liability whatsoever to STRATEC in connection
with the Minimum Annual Purchase Commitment or the Minimum Aggregate Purchase
Commitment.
13.5 Arbitration – Any controversy or disputes or claims arising between the
Parties in connection with this Agreement which cannot be settled in an amicable
way shall be finally settled under the arbitration rules of the International
Chamber of Commerce at London, United Kingdom by one or more arbitrators
appointed in accordance with the said rules. Under no circumstances shall any
arbitration award include any punitive or exemplary damages or any injunctive
relief nor shall the arbitrator(s) have the authority to ignore or vary the
terms of this Agreement. Any award or decision made in such arbitration shall be
final and binding upon the Parties and enforceable in a court of competent
jurisdiction.
13.6 Publication – Unless otherwise agreed to in writing or as necessary to
comply with a valid legal order of a court of law or agency of competent
jurisdiction, neither Party shall disclose the existence of this Agreement or
the contents thereof to the public or any third parties without the prior
written consent of the other Party. However, either Party shall have the right
to disclose information, including, if applicable, the Agreement or the contents
thereof, only as necessary to meet its legal obligations. Unless required by
law, the Parties hereto shall use their best effort to reach agreement on the
contents and the scheduling of the public disclosure of any such information. If
either party is required by law or regulation to disclose this Agreement or any
of its terms, such party shall consult with the other party, and give due
consideration to such party’s comments regarding which terms the disclosing
party may make the subject of a confidential treatment request. STRATEC shall
not refer to this Agreement or the Panther Instrument in marketing materials
without Gen-Probe’s prior written consent, which shall not be unreasonably
withheld.
13.7 Assignments, Succession and Waivers – Except where the assignee is a
successor in business or an Affiliate, this Agreement or any part thereof shall
not be assignable, and any attempted assignment shall be null and void, without
first obtaining the express written consent of the other party, provided,
however, that either party may assign this Agreement to an Affiliate or to a
purchaser of substantially all of the assets of the business to which this

31 of 35



--------------------------------------------------------------------------------



 



Agreement relates without the prior consent of the other party. This Agreement
shall be binding upon and shall inure to the benefit of the Parties, their
successors and permitted assignees. No express waiver or any prior breach of
this Agreement shall constitute a waiver of any subsequent breach hereof and no
waiver shall be implied.
13.8 Unforeseen Circumstances – Neither party shall be liable in damages for,
nor shall this Agreement be terminable or cancelable by reason of, any delay or
default in such party’s performance hereunder if such default or delay is caused
by events beyond such party’s reasonable control including, but not limited to,
acts of God, acts of terrorism or other attacks launched as acts of war against
the United States, Germany or Switzerland or any other relevant country
regulation or law or other action of any government or agency thereof,
insurrection, civil commotion, destruction of production facilities or materials
by earthquake, fire, flood or storm, labor disturbances, or epidemic. Each party
agrees to use its best efforts to resume its performance hereunder if such
performance is delayed or interrupted by reason of such forces majeure as listed
above.
13.9 Severability – If any provision of this Agreement is held unenforceable or
in conflict with the law of any jurisdiction, it is the intention of the Parties
that the validity and enforceability of the remaining provisions hereof shall
not be affected by such holding.
13.10 Headings – All article and paragraph captions or titles are intended only
for reference purposes and are without contractual significance or effect.
13.11 Certificate of Conformity – Certificates of Conformity and/or Certificates
of Marketability shall be provided by STRATEC at no additional cost to Gen-Probe
for a maximum of five countries. Costs for any such certificates for further
countries shall be borne by Gen-Probe.
13.12 Tools and Fixtures – Beyond the scope of the tools, fixtures and control
systems commonly used by STRATEC, tools and fixtures solely designated for the
manufacturing of Products as designed during the term of the Development
Agreement and to be used throughout the term of the present Agreement shall be
designed, manufactured and maintained

32 of 35



--------------------------------------------------------------------------------



 



by STRATEC in accordance with the agreed Change Control procedure. The costs for
manufacturing and maintenance of such tools and fixtures shall be borne by
Gen-Probe. All such tools and fixtures shall remain Gen-Probe’s Property.
13.13 Legal Counsel – Each party is a sophisticated business entity which has
involved legal counsel of its own choosing in the drafting, negotiating and
concluding of this Agreement and any presumption in statutory or common law
against the drafter of any particular provision herein, or against the drafter
of this Agreement as a whole, shall be of no effect whatsoever and each party
covenants to, and shall, refrain from asserting or relying upon any such
presumption.
13.14 Governing Law – This Agreement shall be governed by and construed in
accordance with the laws of the state of California, USA. In the event of the
promulgation of any state or federal regulation or law governing the conduct of
the services to be performed hereunder, both Parties shall comply with all such
regulations and laws.
13.15 Notices – Any notice required or permitted by this Agreement shall be in
writing. Notice to a party shall be deemed to have been given if and when
delivered by either party to the other in person or if and when mailed by
registered or certified mail to the address shown below, or at such other
address as each party instead may from time to time designate in writing to the
other party.

         
 
  If to Gen-Probe:   Gen-Probe Incorporated
 
      10210 Genetic Center Drive
 
      San Diego, California 92121
 
      USA
 
      Attention: Chief Executive Officer
 
      Copy to: General Counsel
 
       
 
  If to STRATEC:   STRATEC Biomedical Systems AG
 
      Gewerbestrasse 37
 
      D-75217 Birkenfeld
 
      Germany
 
      Attention: Vorstand / Board of Management
 
      Copy to: Rechtsabteilung / Law and Patents

33 of 35



--------------------------------------------------------------------------------



 



13.16 Modification – No amendment or modification hereof shall be binding,
enforceable, valid or of any effect whatsoever unless made in a writing signed
by both parties hereto.
13.17 Language – English shall be the official language of this Agreement and
all notices and other amendments related hereto. Translations of this Agreement
into other languages shall not be deemed binding on the parties.
13.18 Survival – The rights and obligations of the parties that have accrued as
of the expiration or earlier termination of this Agreement under Section 8.5 and
Articles 6, 9, 10, 11, and 13 (and under any other provision of this Agreement
which by its nature or context is intended or required to survive the expiration
or earlier termination of this Agreement) shall survive the expiration or
termination of this Agreement in full force and effect.
13.19 Rights Cumulative – The rights, remedies, and powers of each of the
parties contained in this Agreement are cumulative and not exclusive of any
rights, remedies or powers provided to the parties by law or in equity.
13.20 Entire Agreement – This Agreement and the Development Agreement contain
the entire understanding of the parties with respect to the subject matter of
each agreement and supersede all prior or contemporaneous oral or written
agreements, communications or discussions on the same subjects. For the
avoidance of doubt, the Development Agreement is not superseded by this
Agreement and remains in full force and effect. This Agreement and the
Development Agreement shall be read and interpreted together. This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
successors and permitted assigns.

34 of 35



--------------------------------------------------------------------------------



 



13.21 Counterparts – This Agreement may be executed in multiple counterparts,
each of which will be deemed to be an original, but all of which together will
constitute one and the same legal instrument.
     IN WITNESS WHEREOF, the Parties hereto have executed this Agreement:

                  Gen-Probe Incorporated       STRATEC Biomedical Systems AG  
By
  /s/ Henry L. Nordhoff        By   /s/ Hermann Leistner
 
               
 
  Henry L. Nordhoff           Hermann Leistner President & CEO       Chairman,
Board of Management
 
                Date: 22 November 2006       Date: 22 November 2006

35 of 35